OPINION OF THE COURT
Memorandum.
Judgment of the court below (see 91 Misc 2d 951) unanimously reversed with $30 costs and complaint dismissed.
Plaintiff seeks to require defendant insurer to pay the proceeds of a life insurance policy in this State and in United States currency despite an express provision that "all payments to be made hereunder, either to or by the Company, shall be made in Jamaica pounds at the Principal Office of the *301Company in Jamaica.” Since such requirement is not against the public policy of this State, the clause should be given effect (see Dougherty v Equitable Life Assur. Soc., 266 NY 71, 90; see, also, Johansen v Confederation Life Assn., 447 F2d 175; Santovenia v Confederation Life Assn., 460 F2d 805).
Concur: Buschmann, P. J., Mangano and Kirsch, JJ.